Mazzarelli, J.,
dissents in part in a memorandum as follows: Plaintiff, an employee of Amplified Wiring Systems, was injured while attempting to connect a cable line to preexisting Cablevision hardware on a pole owned by defendant New York Telephone Company (NYTel). The pole was outside the home of a Cablevision customer in Amityville, New York.
Immediately preceding the accident, plaintiff had run a cable line out of the customer’s home which he intended to connect to the hardware. Plaintiff attached the two hooks on the top of his ladder to the NYTel transmission fine. Plaintiff also hooked his safety belt to the NYTel line.
While attempting to strip the cable wires to connect them, a gust of wind blew, causing plaintiff’s ladder to shift. As he struggled to maintain his balance, the end of the Cablevision line struck and pierced his right eye, causing injuries. These necessitated surgery and resulted in 60% loss of vision in that eye.
The pole had a NYTel transmission line which was strung one to two feet below the Cablevision line, and an electricity line attached to its top. NYTel charged Cablevision a fee to use this and other utility poles for the maintenance of cable TV hardware. Plaintiffs employer, Amplified, which is in the business of installing cable, sold him the ladder and other equipment he was using on the day of his accident.
Plaintiff brought this action against NYTel, claiming violations of Labor Law § 240 (1) and § 241 (6). NYTel then commenced a third-party action against Cablevision, Cablevision impleaded Amplified, and Amplified impleaded Charter Oak Fire Insurance Company.
After an unsuccessful attempt to mediate the dispute, NYTel made an untimely motion for summary judgment. The IAS court granted the motion. It found that NYTel had a proper reason for delay, and that while the installation plaintiff was performing was an “alteration” within the meaning of the Labor Law, NYTel was not an “owner or agent of the owner” of the cable television wires, as defined by that statute. The IAS court also held that all of the additional claims were academic if plaintiff did not have an action against NYTel.
I would hold NYTel responsible for ensuring proper safety *172practices on its property under Labor Law § 240 (1). Section 240 (1) was enacted to protect laborers, and it places a nondelegable duty upon owners, contractors and their agents to provide protection against the hazards involved in the covered activities. The Court of Appeals has consistently reaffirmed that section 240 (1) “ ‘is to be construed as liberally as may be for the accomplishment of the purpose for which it was thus framed’ ” (Rocovich v Consolidated Edison Co., 78 NY2d 509, 513 [1991], quoting Quigley v Thatcher, 207 NY 66, 68 [1912]; see also Panek v County of Albany, 99 NY2d 452, 457 [2003]; Joblon v Solow, 91 NY2d 457, 463 [1998]; Ross v Curtis-Palmer HydroElec. Co., 81 NY2d 494, 500 [1993]).
A telephone pole, its attached hardware and supporting systems, including the wiring, has been considered a “structure” under section 240 (1) (Garrant v New York Tel. Co., 179 AD2d 960 [1992]; Lewis-Moors v Contel of N.Y., 167 AD2d 732 [1990], affd 78 NY2d 942 [1991]). Moreover, plaintiff was stripping a transmission line to attach it to the Cablevision hardware, a covered “alteration” under the terms of the statute, because it involved a significant change to the composition of the structure (see Weininger v Hagedorn & Co., 91 NY2d 958 [1998]; Joblon v Solow, supra).
The IAS court premised its dismissal of the section 240 (1) claim upon the fact that NYTel was not an “owner” charged with responsibility for safety practices under the terms of the statute. I disagree. In Gordon v Eastern Ry. Supply (82 NY2d 555 [1993]) the Court of Appeals rejected a similar contention. The Gordon plaintiff worked for a railroad car services company, was cleaning the exterior of a railroad car with a sandblaster when he fell off a ladder, lost control of the sandblaster, and was injured when it sprayed him with sand. He sued the owner of the sandhouse where the accident occurred, alleging a violation of section 240 (1). The defendant argued that it could not be liable because it had leased its property to another company, it had not contracted to have the work done, and the work was not being done for its benefit. The Court of Appeals disagreed, finding it relevant that the presence of the railroad car on the defendant owner’s property was a direct result of the defendant’s actions and established a sufficient nexus for liability to attach (id. at 560).
Facts similar to those presented in Gordon are presented here. Like the owner of the Gordon sandhouse, NYTel leased a portion of its utility pole to Cablevision for the attachment of its cable line. As such, NYTel is responsible for ensuring the safety of a worker altering the structure by stripping and attempting *173to attach a cable wire to the utility pole, regardless of whether NYTel had supervision or control over plaintiffs work.
In Coleman v City of New York (91 NY2d 821 [1997]), the Court of Appeals reaffirmed its liberal construction of the term “owner” under section 240 (1), holding the defendant City liable pursuant to that section where it had no supervision or control over the work being done by the Transit Authority, without its knowledge, on its property. The Coleman court relied upon its earlier holding in Gordon, quoting that liability “ ‘rests upon the fact of ownership and whether [the owner] had contracted for the work or benefitted from it are legally irrelevant’ ” (id. at 822).
Citing Appellate Division cases from the Second and Fourth Departments, defendants argue that it would be inequitable to hold NYTel responsible for a worker whose presence on the utility pole was unknown to it, where it did not own the specific cable wire being altered (see Lacey v Long Is. Light. Co., 293 AD2d 718 [2d Dept 2002]; Bonghi v New York Tel. Co., 277 AD2d 893 [4th Dept 2000], lv dismissed 96 NY2d 791 [2001]; Ray v Niagara Mohawk Power Corp., 256 AD2d 1070 [4th Dept 1998]; Fuller v Niagara Mohawk Power Corp., 213 AD2d 986 [4th Dept 1995], lv denied 86 NY2d 708 [1995]). However, I would find that these authorities are inconsistent with Gordon and Coleman, and should not be followed in this Department. Those latter cases stand for the proposition that contracting with companies to use its utility pole to secure hardware for the cable wire, NYTel assumed responsibility under section 240 (1) for the safety of a worker performing statutorily covered activity on its property.
Defendants next argue that because NYTel did not hire plaintiff to do the instant cable installation, it cannot be held liable for plaintiff’s injuries. In support, defendants cite cases from this Department which have absolved building owners from liability for work done on behalf of tenants on their property without their consent (Abbatiello v Lancaster Studio Assoc., 307 AD2d 788 [2003]; Bosch v 229 W. 97 Realty Assoc., 279 AD2d 373 [2001]; Ceballos v Kaufman, 249 AD2d 40 [1998]; Brown v Christopher St. Owners Corp., 211 AD2d 441, 442 [1995], affd 87 NY2d 938 [1996]).
I see no analogy between these facts and those presented in the cited building owner cases. NYTel, the owner of this property, specifically leased portions of its utility pole for precisely the work plaintiff was doing when he was injured. Unlike the building owners in Abbatiello, Bosch, Ceballos and Brown, here NYTel expressly leased a portion of its space with the expecta*174tion that the exact work plaintiff was performing would take place there. Under the express terms of the statute, as interpreted by the Court of Appeals in Gordon and Coleman, I would find that NYTel was responsible for ensuring plaintiffs safety on its property.
Because the facts are undisputed, upon search of the record pursuant to CPLR 3212 (b), I would grant plaintiffs summary judgment on their Labor Law § 240 (1) claim (Merritt Hill Vineyards v Windy Hgts. Vineyard, 61 NY2d 106, 110-112 [1984]; see Hayden v 845 UN Ltd. Partnership, 304 AD2d 499 [2003]). However, I would affirm the dismissal of plaintiffs section 241 (6) claim because his work was not part of the “construction, demolition or excavation” of a building or structure (Nagel v D & R Realty Corp., 99 NY2d 98 [2002]). Because NYTel may have indemnification rights, I would reinstate the additional actions (see Yong Hwan Chae v Lee Natl. Corp., 282 AD2d 317 [2001], lv denied 97 NY2d 602 [2001]).